DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS), dated 04/22/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits.

Status of the Claims

Applicant’s remarks and claim amendments in the reply filed on 06/24/2022 are acknowledged. 
In view of applicants’ arguments and amendments to the claims, and the examiner proposed amendments, see below, the previous 112(b) and 112(a) written description rejections have been withdrawn. 
Based on the above reasons of record, the claims 1, 4-6, 8, 13, 15, 17 and 20-34 are allowed. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiaoxiang Liu on 06/30/2022.
The application has been amended as follows: 
Cancel claims 2, 3, 14 and 16. 
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The pending rejections were 112(b) and 112(a) written description. No art rejections were made. The amended claims overcome both rejections. 
The subject matter of amended claims are sufficiently described in the specification as filed, see Table 2. The Table 2 exemplify DBU as base X. In amended claim 1, base X is defined to include DBU and piperidine, DBN, 7-methyl-1,5,7-triazabicyclo[4.4.0]dec-5-ene, pyrrolidine, morpholine, 1,1,3,3-tetramethylguanidine, and 1,5,7-triazabicyclo[4.4.0]dec-5-ene. A person of ordinary skill in the art would have understood that these other recited bases are similar to DBU, at least in that they can also be used in peptide synthesis and can be inactivated as recited in the claims. All of the recited bases for base X in claim 1 are organic amine bases useful in peptide synthesis. A person of ordinary skill in the art would also expect that these bases can be inactivated similar to DBU, as long as the relevant acidity/basicity of base Y, base X, and acid Z meets the conditions recited in the claims. Regarding base Y, Table 2 of the Application as filed lists triethylamine, N,N- diisopropylethylamine, pyridine, and 2,4,6-trimethylpyridine. Claim 1 only lists three additional bases for base Y: trimethylamine, tributylamine and 2,6-dimethylpyridine. A person of ordinary skill in the art would understand that these three additional bases are closely related to the ones listed in Table 2, and would expect that these bases can also be used as base Y for inactivating base X. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658